Citation Nr: 1204590	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to December 1972.

The issue of entitlement to an increased rating for bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in February 2008.  The issue of entitlement to an increased rating for PTSD comes before the Board on appeal from a July 2008 rating decision by the RO.  A notice of disagreement was received in December 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for his bilateral hearing loss.  The Veteran submitted additional medical evidence pertaining to this claim in April and May 2010, which has not been considered by the RO.  In a December 2011 brief, the Veteran's representative specifically indicated that RO consideration of this evidence was not waived.  Accordingly, this issue must be returned to the RO for review of the additional medical evidence.   

Moreover, the Veteran was afforded VA examinations with respect to this issue in June 2007, October 2007, April 2008 and July 2008.  The Board observes that the same examiner performed the examinations in June 2007, October 2007 and July 2008 and indicated in all three examination reports that the Veteran could not or would not respond appropriately to puretone threshold testing.  The examiner also observed that prior examinations done in 2006 were also unsuccessful.  The examiner determined that the Veteran should not be scheduled for any more testing.  However, another examiner performed the April 2008 VA examination and although this examiner again noted that the Veteran could not or would not cooperate with testing, it was recommended that the Veteran undergo frequency-specific ABR testing to more accurately estimate pure-tone threshold.  Although the RO specifically requested this testing, the July 2008 VA examination is completely silent as to whether the frequency-specific ABR testing was done or give any explanation as to why it was not done.  In a September 2009 statement, the Veteran's representative argued that the RO failed in it duty to assist given this deficiency.    

Moreover, in support of his claim, the Veteran has submitted several private audiograms dated April 2007, March 2008 and January 2010, which showed severe to profound hearing loss.  Accordingly, given the inconsistencies with the private audiograms and the assertions by the Veteran's representative that the Veteran was not provided the frequency-specific ABR testing, the Board finds that the case should be remanded to afford the Veteran another VA examination with another examiner if possible.  

Further, recently, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, if the RO determines that the private audiograms are found to not be suitable for rating purposes, the RO should take appropriate action to request that the private examiners who performed the April 2007, March 2008 and January 2010 audiograms clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing tests or why speech testing could not be performed, and to also clearly document in written form the hearing threshold levels found as opposed to on a chart.  Moreover, given the Veteran's problems with sufficiently responding at VA examinations, the private examiners should also be requested to opine as to the reliability of their audiograms.  

Further, the Veteran is also seeking a rating in excess of 50 percent for his service-connected PTSD.  The Veteran was afforded VA examinations in April 2008 and May 2009.  In a December 2011 brief, the Veteran's representative argued that the most recent May 2009 VA examination was insufficient because although the examiner indicated that the Veteran was not employed and that he continued to experience significant functional occupational impairment, the examiner did not opine as to whether the impairment was responsible for his unemployment.  Moreover, importantly, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Accordingly, given the deficiency in the May 2009 VA examination and in light of the Court's holding in Rice, the Board finds that the Veteran should be scheduled for another VA examination to adequately contemplate his occupational impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  If the RO determines that the private audiograms are found to not be suitable for rating purposes, it should take appropriate action to request that the private examiners who issued the April 2007, March 2008 and January 2010 audiograms clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test or provide an explanation as to why speech discrimination testing was unable to be performed, and to also clearly document in written form the hearing threshold levels found as opposed to on a chart, if not already provided.  The private examiners should also be requested to opine as to the reliability of the audiograms.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination to determine the current extent of his bilateral hearing loss with another examiner if possible.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform frequency-specific ABR testing as recommended in the April 2008 VA examination report.  The examiner should specifically review the private audiograms and any further clarifications received from the private examiners, and address the discrepancies between the hearing threshold levels found on private examination and the prior VA examinations.  The examiner should also discuss the reliability of this examination.  A detailed rational for all opinions expressed should be provided.  

3.  The Veteran should be scheduled for an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should clearly offer an opinion on the Veteran's level of occupational impairment, to include whether the Veteran is unemployable due to his service-connected PTSD.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  Thereafter, the issues on appeal should be
readjudicated.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


